Citation Nr: 1046061	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-36 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which in part, denied service connection for PTSD.  

Claims for service connection for PTSD may encompass claims for 
service connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  As there are 
diagnoses of both PTSD and anxiety disorder of record, the Board 
has recharacterized the issue on appeal to more accurately 
reflect the Veteran's claim for service connection.  

In July 2009, the Veteran testified at a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder.  He claims he has PTSD as a result of 
combat stressors he experienced during active duty while serving 
in Vietnam during the Vietnam War era.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor(s); and credible supporting evidence that the 
claimed in-service stressor(s) actually occurred. 38 C.F.R. 
§ 3.304(f).

The evidence of record clearly establishes that the Veteran 
served in combat in Vietnam.  He was wounded in action and 
awarded the Purple Heart.  He was also awarded the Army 
Commendation Medal with "V" device for 'heroism."  
Accordingly, additional development with respect to stressors in 
not necessary.

At the July 2009 hearing, the Veteran testified that he has been 
receiving monthly treatment at the Vet Center in Logan, West 
Virginia since approximately 2006.  The only Vet Center record in 
the claims file is a February 2006 intake evaluation which 
indicates that the Veteran meets the criteria for a diagnosis of 
PTSD.  The rest of the Veteran's Vet Center treatment records 
must be obtained.  

Records generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue on 
appeal and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The February 2006 Vet Center client intake assessment indicates 
that the Veteran meets the criteria of a diagnosis of PTSD.  In 
June 2006, a VA psychiatric Compensation and Pension examination 
of the Veteran was conducted.  A diagnoses of anxiety/mood 
disorder was indicated.  The examiner stated that the Veteran met 
the stressor criteria for a diagnosis of PTSD based upon the 
combat stressors he experienced during service in Vietnam.  The 
examiner also stated that he met the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994) [DSM 4] criteria "A, B, 
C, D, and E" for a diagnosis of PTSD, but that the Veteran's 
"life has not been significantly distressed or impaired" to 
warrant a diagnosis of PTSD.  The Veteran's hearing testimony 
indicates additional impairment which was not considered by the 
Compensation and Pension examiner.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   Thus, another psychiatric 
Compensation and Pension examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his claimed PTSD and/or 
other psychiatric disorders.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to obtain 
all the records of treatment from all the 
sources listed by the Veteran which are not 
already on file.  Specifically obtain 
complete copies of the Veteran's treatment 
records for treatment conducted at the Vet 
Center in Logan, West Virginia from 2006 to 
the present.  All information obtained 
should be made part of the file.  The RO 
should also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  

2.  Schedule the Veteran for the 
appropriate VA examination for psychiatric 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric disorders 
found to be present.  The examiner is to 
review the evidence of record.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner is to review the evidence of 
record and indicate the diagnoses of any 
current psychiatric disorders present and 
express an opinion as to the etiology of 
any disorders diagnosed.  Specifically the 
examiner should indicate:

*	Whether the Veteran meets the criteria 
for a diagnosis of PTSD.

*	Whether the Veteran meets the criteria 
for a diagnosis of any other 
psychiatric disability.

*	Whether it is at least as likely as not 
(50 percent or greater probability) 
that any currently diagnosed 
psychiatric disorder, to include PTSD 
and/or anxiety disorder, is related to 
active service, or the combat stressors 
experienced by the Veteran in Vietnam.  

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The 
entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.

3.  Review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the medical examination report does not 
include adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following the above, readjudicate the 
Veteran's claim for service connection for 
a psychiatric disability, to include 
posttraumatic stress disorder (PTSD) and 
anxiety disorder.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

